Exhibit 10.41

 

August 22, 2003

 

Steve Pedroff

806 Creekside Place

Solvang, CA 93463

 

Dear Steve:

 

On behalf of RITA Medical Systems, Inc. (the “Company”), I am pleased to offer
you the position of Vice President, Marketing Communications. Speaking for
myself, as well as the other members of the Company’s management team, we are
all very impressed with your credentials and we look forward to your future
success in this position.

 

The terms of your new position with the Company are as set forth below:

 

1.    Position.

 

a.    You will become the Vice President, Marketing Communications, working out
of the Company’s office in Mountain View, California. You will report to the
Company’s Chief Executive Officer.

 

b.    You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company. During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice, you will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company’s Board of Directors, and you will not directly
or indirectly engage or participate in any business that is competitive in any
manner with the business of the Company. Nothing in this letter agreement will
prevent you from accepting speaking or presentation engagements in exchange for
honoraria or from serving on boards of charitable organizations, or from owning
no more than one percent (1%) of the outstanding equity securities of a
corporation whose stock is listed on a national stock exchange.

 

2.    Start Date.    Subject to fulfillment of any conditions imposed by this
letter agreement, you will commence this new position with the Company on
September 2, 2003.



--------------------------------------------------------------------------------

3.    Proof of Right to Work.    For purposes of federal immigration law, you
will be required to provide to the Company documentary evidence of your identity
and eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 

4.    Compensation.

 

a.    Base Salary.    You will be paid a monthly salary of $12,500.00 which is
equivalent to $150,000.00 on an annualized basis. Your salary will be payable in
two equal payments on the 15th and the last day of the month.

 

b.    Bonus.    You will be eligible to participate in the Company management
cash bonus program at the Vice President level.

 

c.    Annual Review.    Your base salary will be reviewed as part of the
Company’s normal annual salary review process.

 

5.    Stock Options.

 

a.    Initial Grant.    In connection with the commencement of your employment,
the Company will recommend that the Board of Directors, or a Committee of the
Board of Directors, grant you an option (the “Option”) to purchase 100,000
shares of the Company’s Common Stock (“Shares”) with an exercise price equal to
the fair market value on the date of the grant. These option shares will vest at
the rate of 1/8 of the total after the first six months of employment and then
1/48 of the total per month, such that the options will become fully vested at
the end of four years. Vesting will, of course, depend on your continued
employment with the Company. The option will be an incentive stock option to the
maximum extent allowed by the tax code and will be subject to the terms of the
Company’s 2000 Stock Plan and the Stock Option Agreement between you and the
Company. The Option is subject to the approval of the Company’s Board of
Directors or designated Committee of the Board.

 

b.    Bonus.    You will be eligible to participate in the Company management
stock bonus program at the Vice President level.

 

c.    Subsequent Option Grants.    Subject to the discretion of the Company’s
Board of Directors, you may be eligible to receive additional grants of stock
options or purchase rights from time to time in the future, on such terms and
subject to such conditions as the Board of Directors shall determine as of the
date of any such grant.

 

6.    Benefits.

 

a.    Insurance Benefits.    The Company will make available to you medical,
dental, vision, life and long-term disability insurance benefits.

 

b.    Vacation.    You will be entitled to 3 weeks paid vacation per year,
pro-rated for the remainder of this calendar year. Vacation accrues as follows:
five hours accrue per pay period from your date of hire. With the exception of
the days during the month of May that you will be taking as a previously planned
vacation without pay, during the first six months following your date of hire,
no vacation may be taken unless a special exception has been granted.

 

-2-



--------------------------------------------------------------------------------

c.    401K Retirement Plan.    You will be eligible to participate in the
Company’s employee-contribution 401K Retirement Plan beginning on the first
January 1, April 1, July 1, or October 1 following one month of employment.

 

d.    Employee Stock Purchase Plan.    You will be eligible to participate in
the Company’s Employee Stock Purchase Plan beginning on the first February 1 or
August 1 following commencement of your employment.

 

e.    Relocation Expenses.    The Company (A) will reimburse you for, or pay
directly, your expenses incurred in relocating from Solvang, CA to the San
Francisco Bay Area, which reimbursement shall not exceed $20,000 without the
prior approval of the Company’s Compensation Committee of the Board of
Directors, and (B) will pay to you a full gross-up on any taxes that you are
required to pay on such reimbursement of relocation expenses (the “Relocation
Package”). You shall be entitled to use the Relocation Package to pay for any
rent, moving or home purchase expenses incurred during the first 90 days of your
employment with the Company as a result of your personal relocation and/or your
family’s relocation to the San Francisco Bay Area. Payment of any amount of the
Relocation Package is contingent upon your submission of original receipts to
the Company. Any amounts of the Relocation Package owed to you will be paid
within 30 days after the Company’s receipt of your substantiated reimbursement
request.

 

7.    Severance Benefits.    In the event that the Company or its successor in
interest terminates your employment without Cause (as defined below), then you
will be entitled to receive continuation of your then-current monthly base
salary for six (6) months following your termination date. This salary
continuation shall be contingent upon confirmation to the Company’s satisfaction
that you are actively seeking Full-Time Employment, which for purposes of this
Offer Letter shall be defined as at least thirty-five (35) hours per week of
compensated labor, including consulting and other work. In the event that you
commence Full-Time Employment, your salary continuation will cease. In addition,
following the termination of your employment, the Company will pay your COBRA
insurance premiums (provided that you elect such coverage) until the earlier of
(A) six (6) months following your termination date or (B) the date on which you
become eligible for insurance benefits from another employer. Upon termination
of your employment with the Company, you will be entitled to receive benefits
only as set forth herein or as otherwise provided by applicable law. Your
entitlement to these severance benefits will be conditioned upon your execution
and delivery to the Company of (i) a general mutual release of all claims
(provided that the Company shall not be required to release any claims arising
from a material breach by you of the Confidentiality Agreement (as defined
below)) and (ii) a resignation from all of your positions with the Company.

 

For purposes of this Offer Letter, “Cause” shall mean (i) gross negligence or
willful misconduct in the performance of the Employee’s duties to the Company
where such gross negligence or willful misconduct has resulted or is likely to
result in substantial and material damage to the Company or its subsidiaries,
(ii) repeated unexplained or unjustified absence from the Company, (iii) a
material and willful violation of any federal or state law; (iv) commission of
any act of fraud with respect to the Company; or (v) conviction of a felony or a
crime involving moral turpitude causing material harm to the standing and
reputation of the Company, in each case as determined in good faith by the Board
of Directors of the Company.

 

-3-



--------------------------------------------------------------------------------

8.    Confidential Information and Invention Assignment Agreement.    Your
acceptance of this offer and commencement of employment with the Company is
contingent upon the execution, and delivery to an officer of the Company, of the
Company’s Confidential Information and Invention Assignment Agreement, a copy of
which is enclosed for your review and execution (the “Confidentiality
Agreement”), prior to or on your Start Date.

 

9.    No Conflicting Obligations.    You understand and agree that by accepting
this offer of employment, you represent to the Company that your performance
will not breach any other agreement to which you are a party and that you have
not, and will not during the term of your employment with the Company, enter
into any oral or written agreement in conflict with any of the provisions of
this letter or the Company’s policies. You are not to bring with you to the
Company, or use or disclose to any person associated with the Company, any
confidential or proprietary information belonging to any former employer or
other person or entity with respect to which you owe an obligation of
confidentiality under any agreement or otherwise. The Company does not need and
will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties. Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires.

 

10.    General Obligations.    As an employee, you will be expected to adhere to
the Company’s standards of professionalism, loyalty, integrity, honesty,
reliability and respect for all. Please note that the Company is an equal
opportunity employer. The Company does not permit, and will not tolerate, the
unlawful discrimination or harassment of any employees, consultants, or related
third parties on the basis of sex, race, color, religion, age, national origin
or ancestry, marital status, veteran status, mental or physical disability or
medical condition, sexual orientation, pregnancy, childbirth or related medical
condition, or any other status protected by applicable law. Any questions
regarding this EEO statement should be directed to Human Resources.

 

11.    Confidentiality of Terms.    You agree to follow the Company’s strict
policy that employees must not disclose, either directly or indirectly, any
information, including any of the terms of this agreement, regarding
compensation, or stock purchase or option allocations to any person, including
other employees of the Company; provided, however, that you may discuss such
terms with members of your immediate family and any legal, tax or accounting
specialists who provide you with individual legal, tax or accounting advice.

 

12.    At-Will Employment.    Your employment with the Company will be on an “at
will” basis, meaning that either you or the Company may terminate your
employment at any time for any reason or no reason, without further obligation
or liability.

 

-4-



--------------------------------------------------------------------------------

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement. This letter,
together with the Confidentiality Agreement, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by the Company and by you. This offer will
expire unless signed by you by August 27, 2003.

 

Very truly yours,

 

RITA MEDICAL SYSTEMS, INC.

By:

 

/S/    JOSEPH DEVIVO        

--------------------------------------------------------------------------------

Joseph DeVivo

President and Chief Executive Officer

 

STEPHEN PEDROFF

/S/    STEPHEN PEDROFF        

--------------------------------------------------------------------------------

Signature

 

8/25/03

--------------------------------------------------------------------------------

Date

 

Enclosure: Confidential Information and Invention Assignment Agreement

 

-5-